Redeield, Ch. J.
The principal question raised in this case, in regard to the validity of the execution, was decided by this court in Spring v. Ayer, 23 Vt. 516; Hapgood v. Goddard, 26 Vt. 401, and as we think upon sufficient grounds. We do not think we could render the decision more obvious or satisfactory, if we should here enter into a formal re-argument of the question. It is proper that questions of that character, after having been fully considered and favorably determined, should be regarded as no longer open to debate, as it is really nothing but a question of practice, and has been ruled in accordance with our views both of safety and convenience. We see no reason to change it.
From the facts stated in the case, we think it must have been intended that the defendant might have levied the execution upon personal property. His admission that there was property upon which the execution might have been levied, if construed either according to its ordinary import or the established rules of construction, taking the words most strongly against the party using them, must import that.
Judgment affirmed.